UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4166


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRANDON LEE CAUDLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., District Judge. (3:06-cr-00038-RJC-CH-2)


Submitted:   October 23, 2013             Decided:   November 12, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Matthew C. Joseph, LAW OFFICE OF NORMAN BUTLER, Charlotte, North
Carolina, for Appellant.      Anne M. Tompkins, United States
Attorney, Melissa L. Rikard, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brandon Lee Caudle appeals the district court’s order

revoking his term of supervised release and imposing an eleven-

month sentence with no further term of supervised release.                         The

only   issues   Caudle      raises   on       appeal    challenge      the   district

court’s decision to revoke his supervised release and to impose

an active prison sentence.           Because Caudle’s appeal is moot, we

dismiss the appeal.

            Caudle’s present term of supervised release began in

September     2012.      In    October        2012,     the     probation     officer

petitioned the court for an arrest warrant, alleging that Caudle

had violated several terms of his supervised release.                         After a

hearing, the court found that Caudle had violated two of those

terms.      Accordingly,      the    court         revoked    Caudle’s     supervised

release and sentenced him to eleven months’ imprisonment, but

did not impose an additional term of supervised release.

            During    the     pendency        of     this    appeal,      Caudle   was

released    from      imprisonment.             Accordingly,        his      arguments

challenging     the    district      court’s         decision     to      revoke   his

supervised release and impose sentence are moot.                          See United

States v. Hardy, 545 F.3d 280, 282-85 (4th Cir. 2008) (holding

that, when defendant is no longer serving revocation sentence

and no additional term of supervised release is imposed, appeal

is moot); Friedman’s, Inc. v. Dunlap, 290 F.3d 191, 197 (4th

                                          2
Cir. 2002) (whether this court is “presented with a live case or

controversy is a question [the court] may raise sua sponte since

mootness goes to the heart of the Article III jurisdiction of

the courts” (internal quotation marks omitted)).

           Accordingly,     we   dismiss   the     appeal    as   moot.      We

dispense   with     oral   argument   because      the    facts   and     legal

contentions   are   adequately    presented   in    the     materials     before

this court and argument would not aid the decisional process.


                                                                    DISMISSED




                                      3